Case 1:18-cr-00082-SPW Document 95 Filed 04/09/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA,
CR 18-82-BLG-SPW
Plaintiff,
VS. ORDER
FRANKLIN PAUL MCINTYRE,
Defendant.

 

 

Upon the Defendant’s Motion to Terminate Supervised Release (Doc. 93),
pursuant to 18 U.S.C. § 3583(e)(1) and Fed. R. Crim. P. 32.1(c)(2), and good cause
being shown,

IT IS HEREBY ORDERED that the Defendant’s motion is GRANTED.
Franklin MclIntyre’s supervised release is terminated as of the date of this Order.

The Clerk shall forthwith notify the parties and the U.S. Probation Office of
the making of this Order.

DATED this GS day of April, 2021.

Len ¢ tehrthen.

SUSAN P. WATTERS
United States District Judge
